Order entered April 24, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00201-CV

                       KIMBERLY GOMEZ, Appellant

                                        V.

                SHAHRAM N. SANI, M.D., ET AL., Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-17417

                                     ORDER

      By letter dated March 27, 2020, we directed Dallas County District Clerk

Felicia Pitre to file either a supplemental clerk’s record containing a copy of the

trial court’s order nonsuiting appellant’s claims against Texas Physicians

Associates, PLLC and EmCare-DTX Emergency Physicians, PLLC or written

verification the order could not be located or did not exist. Although we directed

the record or written verification be filed no later than April 7, 2020, neither has

been filed.
      Because the Court cannot determine its jurisdiction on the record before it,

we ORDER Ms. Pitre to file the requested record or verification no later than

May 1, 2020. Until the Court determines its jurisdiction, appellant’s brief on the

merits need not be filed. The Court will set a new deadline for the brief should it

determine it has jurisdiction. Should it determine jurisdiction appears lacking, the

Court will request the parties to address the Court’s concern by letter.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                              /s/    KEN MOLBERG
                                                     JUSTICE